Citation Nr: 1805597	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-44 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alexandra Jackson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 1946.  He died in December 2011 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the appellant and her son testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript is associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of the veteran's death.  38 U.S.C. §§ 1110, 1310; 38 C.F.R. 
§§ 3.303, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially; combined to cause death; or aided or lent assistance to the production of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(3).

The Veteran's Certificate of Death shows that the immediate cause of death was cardiac arrhythmia due to or a consequence of myocardial infarction.  It also indicates that other significant conditions contributing to death, but not resulting in the underlying cause, included respiratory failure, chronic obstructive pulmonary disease (COPD), atrial fibrillation, pneumonia, anemia, hypertension, hypercholesteremia, diabetes mellitus, and bladder cancer.  During his lifetime, the Veteran was service-connected for enucleation with prosthesis of the right eye, and psychoneurosis with hysteria, effective April 1, 1946.

The appellant contends that the Veteran's service-connected psychoneurosis with hysteria contributed to the cause of his death on the basis that his cardiac conditions, to include cardiac arrhythmia, myocardial infarction, atrial fibrillation, and hypertension, developed as a result of the stress and anxiety associated with such longstanding psychiatric disorder.  She further alleges that, due to his psychoneurosis with hysteria, the Veteran did not adequately follow medical advice or seek care when appropriate and, ultimately, such lack of care contributed to the cause of his death.

In support of her claim, the appellant submitted a July 2013 letter from Dr. J. Wolanin.  Dr. Wolanin noted the Veteran was diagnosed with COPD, atrial fibrillation, and loss of an eye and opined that his anxiety and depression were related to these conditions considering his constant medication.  Further, Dr. Wolanin reported that anxiety and depression could exacerbate the conditions of atrial fibrillation and COPD.  However, no rationale accompanied such opinion.  Additionally, in March 2014, medical treatise articles addressing the general relationship between anxiety and cardiac disorders were received; however, such are not specific to the Veteran. 

Furthermore, at the appellant's November 2017 Board hearing, her then-representative indicated that a June 2017 evaluation from Dr. A. Small was submitted in support of her appeal.  In this regard, he reported that such physician connected the 1946 diagnosis of the psychoneurosis with hysteria to a modern diagnosis of generalized anxiety disorder, and stated it was more likely than not that it was the anxiety that was causing refusal of care and those elements of depression that were leading the Veteran to self-neglect.  According to the Veteran's representative, Dr. Small further stated that it is more likely than not that the anxiety and depression played a primary role in his declining health and inability to get care, and his noncompliance with prescribed care and treatment over his life; however, he also stated that the contribution to death would require a medical evaluation in his opinion and, as he is a psychiatric doctor, he could not make such a medical determination.  The Veteran's then-representative also argued that medical treatise evidence available on the internet from Mayo Clinic and Johns Hopkins supported the concept that anxiety and cardiac disorders are related.  However, Dr. Small's opinion and the supporting treatise evidence have not yet been submitted for inclusion in the record.  Consequently, on remand, the appellant and her representative should be given an opportunity to submit such evidence.

Furthermore, the Board finds that a remand is necessary in order to obtain an opinion addressing whether the Veteran's service-connected psychoneurosis with hysteria contributed substantially or materially to the cause of his death, combined to cause death, or aided or lent assistance to the production of death.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant and her representative an opportunity to submit the June 2017 opinion from Dr. Small and any supporting treatise evidence regarding the relationship between anxiety and cardiac disorders as referenced at the November 2017 Board hearing.

2.  Thereafter, forward the record to an appropriate VA examiner so as to determine the cause of the Veteran's death.  The record and a copy of this Remand must be made available to the examiner.  Following a review of the file, the examiner should offer an opinion as to the following inquiry:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected psychoneurosis with hysteria contributed substantially or materially to the cause of his death, combined to cause death, or aided or lent assistance to the production of death?  

In rendering such opinion, the examiner should consider the fact that service connection for such disability has been in effect since April 1, 1946; the appellant's statements that the Veteran's longstanding psychiatric disorder resulted in ongoing stress and anxiety and, due to such disorder, the Veteran did not adequately follow medical advice or seek care when appropriate; the July 2013 opinion from Dr. Wolanin; the June 2017 opinion from Dr. Small; and medical treatise articles that suggest a relationship between anxiety and cardiac disorders, to include those received in March 2014 (located under Correspondence and received on March 13, 2014, in Virtual VA).

A rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

